ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BROWN and REAVLEY, Circuit Judges.*
PER CURIAM:
The judgment of this court (787 F.2d 985; 794 F.2d 1016) affirming the district court’s judgment for plaintiff Dahl has been vacated by the Supreme Court. — U.S.-, 108 S.Ct. 2063, 100 L.Ed.2d 658 (1988). The Court called for further findings to meet the standards it established for determining (1) the availability of an in pan delicto defense under § 12(1) of the Securities Act of 1933, and (2) status as a statutory seller for purposes of imposing liability under § 12(1). The cause is remanded to the district court for further findings consistent with the Supreme Court’s holdings and for determination, if appropriate, of contribution to Pinter by Dahh The district court may, if it chooses, take additional evidence on these issues.
REMANDED.